Citation Nr: 0901487	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claims, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran's right knee disorder was first diagnosed 
many years after service, and a VA compensation examiner that 
reviewed the file in March 2008 did not link this disorder to 
the veteran's military service - instead, to aging and other 
factors.

2.  There is no competent medical nexus evidence of record 
refuting this VA examiner's unfavorable opinion.


3.  In a May 2002 decision, the RO denied the veteran's 
initial claims for service connection for hypertension, a 
left shoulder disorder, and a low back disorder because there 
was no evidence of hypertension during his military service 
or within one year of his discharge and since, although there 
was evidence confirming he had fractured his left shoulder 
during service, records showed the injury healed without any 
permanent residuals (i.e., chronic resultant disability).  
The RO denied his low back disorder claim because the report 
of his military separation examination showed he had no 
complaints or a diagnosis of a chronic low back condition and 
since he had sustained intercurrent low back injuries since 
service at his civilian jobs.  The RO notified him of that 
decision later that same month, and he did not appeal.

4.  The additional evidence received since that May 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims for hypertension and a 
left shoulder disorder and does not raise a reasonable 
possibility of substantiating these claims; the March 2008 VA 
compensation examiner also attributed the left shoulder 
disorder to simple aging.

5.  With respect to the claimed low back disorder, however, 
there is additional evidence since that May 2002 decision - 
especially a private treatment record from the veteran's 
chiropractor, H.L.D., suggesting there is a casual 
relationship between the current low back disorder and the 
veteran's military service.  

6.  This additional evidence is not cumulative or redundant 
of the evidence already on file and relates to an 
unestablished fact necessary to substantiate this claim.

7.  The veteran's service treatment records show he sustained 
an injury to his low back in June 1971 in a motor vehicle 
accident.  But the injury was acute and transitory and 
resolved with treatment; it did not result in permanent, 
residual disability.  The most probative evidence of record 
addressing this determinative issue, including the March 2008 
VA compensation examiner's opinion, indicates the veteran's 
low back strain in service bears no relationship 


whatsoever to his current low back condition - which, 
instead, is also from simple aging, the type of work (manual 
labor) he has done since service, and the intercurrent 
injuries he has sustained since service.


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The RO's May 2002 decision that denied service connection 
for hypertension, a left shoulder disorder, and a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

3.  New and material evidence has not been submitted since 
that decision to reopen the claims for hypertension and a 
left shoulder disorder.  38 U.S.C.A. §§ 5107, 5108 (West 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).

4.  But new and material evidence has been submitted since 
that decision to reopen the claim for a low back disorder.  
38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. § 3.156 (2008).

5.  The medical and other evidence as a whole, however, still 
does not establish the veteran's low back disorder was 
incurred in or aggravated by his military service or that it 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in July 2005, August 2005 and May 2007:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent the 
VCAA notice letter in May 2007 discussing the downstream 
disability rating and effective date elements of the claims 
and then went back and readjudicated the claims in the July 
2008 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claims for hypertension, a left shoulder condition and a low 
back condition, the Board finds that the RO's May 2007 VCAA 
letter complies with the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this decision, the Court held that, 
in addition to notifying the veteran of the evidence and 
information necessary to prove his underlying claim for 
service connection, he also must be notified of the evidence 
and information necessary to reopen his claim on the basis of 
new and material evidence.  That is to say, VA must apprise 
him of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA has done everything reasonably possible to assist the 
veteran in fully developing his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2007) and 38 C.F.R. 
§ 3.159(c) (2008).  Concerning this, he alleged during his 
September 2008 hearing that he had received relevant 
treatment shortly after service, but he went on to testify 
that the records of that treatment are so old they cannot be 
obtained.  Thus, even by his admission, any attempt to obtain 
these records would be futile.  See 38 C.F.R. § 3.159(c)(1), 
(2) and (3).

In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2007); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).  Nevertheless, here, VA furnished a compensation 
examination in March 2008 for a medical nexus opinion 
concerning the etiology of the claimed right knee, low back, 
and left shoulder disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

II.  Whether the Veteran is Entitled to Service Connection 
for a Right Knee Disorder

The veteran claims his right knee condition is a result of 
his military service.  In testimony during his September 2008 
Travel Board hearing, he contended that he sustained a right 
knee injury in a motor vehicle accident in June 1971, the 
cause of his current disability.  But for the reasons and 
bases discussed below, the Board finds otherwise - that the 
preponderance of the evidence is against this claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic conditions, such as degenerative 
joint disease (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's military records make no reference to any 
treatment for or a diagnosis of a right knee condition.  
Indeed, to the contrary, the report of his separation 
examination in July 1973 indicates his lower extremities were 
normal, so inclusive of his right knee in particular.  This 
is probative evidence against finding he had right knee 
disability while in the military.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates 
the current condition to that symptomatology.  Id.

There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military, or even for several ensuing years.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Private treatment records from Delta Medical Center indicate 
that X-rays in March 1979 revealed no evidence of fracture or 
dislocation.  Nevertheless, they did show a small osteophyte 
projecting from the intercondylar eminence medially.  
A follow-up arthrogram that same month showed a tear in the 
middle one-third of the lateral meniscus and a Baker's cyst 
with rupture into the head of the gastrocnemius.

Current VA treatment records, X-rays and an MRI show 
degenerative tears in the posterior horn of the mediolateral 
meniscus.  The diagnosis was degenerative joint disease of 
the right knee with meniscal tears.

Since the veteran has a confirmed diagnosis of a current 
right knee condition, the determinative issue is whether this 
condition is somehow attributable to his military service, to 
include the car accident in June 1971.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As noted previously, to address this determinative issue of 
causation, VA furnished the veteran a compensation 
examination in March 2008 for a medical nexus opinion to 
determine whether his current right knee condition is 
traceable to the car accident he had during his military 
service.  The examiner reviewed the veteran's pertinent 
medical and other history.  During the examination, the 
veteran complained of pain with prolonged standing and 
walking as well as swelling and giving way.  
Objective findings noted a varus deformity of the right knee.  
There was no evidence of ligamentous instability, effusion or 
subpatellar crepitus.  There also was no objective evidence 
of pain, even with repetitive motion.  He had varus 
deformities in both knees.  X-rays of his knees confirmed the 
varus deformities with osteoarthritis and narrowing of the 
joint space, particularly in the medial compartment and 
arthritic changes in the patellofemoral compartment.  

The diagnosis was osteoarthritis of the right knee.  But the 
VA examiner concluded the osteoarthritis in the veteran's 
right knee has no relationship to his military service, so 
not the result of the motor vehicle accident mentioned.  
In discussing the rationale of this opinion, this examiner 
explained that the arthritis in the veteran's right knee was 
the same as that also affecting his left knee, which is not 
claimed to have been injured in the accident in service or at 
any other time during service.  The examiner further 
explained that the osteoarthritis, instead, is simply a 
result of the aging process of the varus deformity the 
veteran has in both knees.  As such, this examiner declined 
to link this condition to the veteran's military service, to 
include the motor vehicle accident in June 1971.

There is no competent medical nexus evidence of record 
refuting this VA examiner's unfavorable opinion.

Moreover, other records show the veteran sustained an 
intercurrent injury to his right knee in December 1993.  
Private treatment records show a diagnosis of right knee 
strain.

Although the veteran is competent to report symptoms of his 
right knee condition, such as persistent pain, he is not 
competent to etiologically link this condition to his 
military service, including in particular to the motor 
vehicle accident in 1971.  38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.



III.  Governing Statutes and Regulations for Determining 
Whether there is New and Material Evidence to Reopen a 
Previously denied Claim

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after this date, in April 2005, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.



In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

IV.  Whether New and Material Evidence has been Received to 
Reopen the Claims for Service Connection for Hypertension and 
a Left Shoulder Disorder

The veteran contends his hypertension and left shoulder 
condition are a result of his military service, including the 
motor vehicle accident mentioned in June 1971.  Before 
addressing the merits of his underlying claims, however, the 
Board must first determine whether new and material evidence 
has been submitted to reopen these claims since the RO 
previously considered and denied them in May 2002, and he did 
not timely appeal that earlier decision.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's May 
2002 decision consisted of the veteran's service treatment 
records, other treatment records from Delta Health Works 
dated in February 2001, treatment records from Delta Regional 
Medical Center dated from February 1993 to March 1999, 
treatment records from Delta Heath Center dated from April 
2001 to June 2001, treatment records from Kings Daughters 
Hospital dated from May 2000 and personal and other lay 
statements.  



The RO denied these claims, based on the evidence then of 
record, as there was no objective clinical indication the 
veteran had hypertension while in service or within a year of 
his discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Instead, the evidence then 
of record only indicated he had more recently received a 
diagnosis of severe hypertension in February 2001, so not 
until nearly 28 years after his military service had ended.  
Therefore, in the absence of a medical nexus opinion 
suggesting otherwise, there was no evidence then of record 
indicating he had hypertension while in service or within a 
year of his discharge.  In addition, although he had 
fractured his left shoulder in 1971, the report of his 
military separation examination showed this condition had 
since healed without any chronic, residual disability.  
Moreover, the RO noted he had sustained an intercurrent 
injury to this shoulder since service, in 1997.  And since he 
did not appeal, that May 2002 rating decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claims 
is the evidence that has been added to the record since the 
final and binding May 2002 rating decision.  Since that 
decision, he has submitted treatment records from the River 
City Rehabilitation LLC dated from March to April 2005, 
treatment records from Dr. W.B.L. dated from March 2004 to 
March 2006, lay statements, a favorable Social Security 
Administration (SSA) decision dated in December 2002, 
treatment records from the local VA Medical Center (VAMC) in 
Jackson dated from May 2002 to April 2008, the report of the 
VA examination in March 2008, and a treatment record from 
H.L.D. dated in May 2006.

In particular, the veteran's VA treatment records show 
current diagnoses of hypertension and an old fracture of the 
clavicle that healed in the anatomic position.  But this 
additional evidence does not suggest he had hypertension 
during his military service or even within a year of his 
discharge.  And the March 2008 VA compensation examiner 
determined the healed clavicle fracture causes no impairment 
in the veteran's left shoulder.  More importantly, added this 
examiner, the fracture in service could not have caused the 
adhesive capsulitis and slight arthritic changes in the 
veteran's acromioclavicular joint and these conditions are 
more likely, instead, a result of the aging process.  So just 
as when his claims were denied in May 2002, this additional 
evidence is insufficient to show he had hypertension during 
service or within a year of his discharge from service or 
that his left shoulder fracture in service resulted in 
chronic residual disability.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).  Indeed, to the contrary, the record 
indicates his old clavicle fracture healed without residual 
disability and that it is unrelated to his current adhesive 
capsulitis or acromioclavicular joint arthritis.  So there 
remains no medical nexus opinion suggesting his hypertension 
or left shoulder condition bears any relationship whatsoever 
to his military service - including to the car accident 
during service.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998) and Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  The 
March 2008 VA compensation examiner expressly declined to 
link the left shoulder condition to the veteran's military 
service.

So although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior May 2002 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate these claims and does not raise a reasonable 
possibility of substantiating them.  



The only other evidence in support of the veteran's claims 
consists of his, his brother's, and a buddy's personal lay 
statements.  And in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Indeed, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Further, the veteran merely 
reiterates arguments he made before the RO denied his claims 
in May 2002 - that he purportedly was diagnosed with 
hypertension during service or within a year of service, and 
therefore, should be presumptively service connected for this 
condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, although he contends otherwise, 
his service treatment records do not show he had chronic 
(i.e., permanent) residual disability involving his 
left shoulder as a result of the June 1971 motor vehicle 
accident.  So simply repeating these same arguments is not 
new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, May 2002 rating decision 
that initially denied his claims for service connection for 
hypertension and a left shoulder condition.  Therefore, the 
Board must deny his petition to reopen these claims.  In the 
absence of new and material evidence, the benefit of the 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



V.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for a Low Back 
Disorder

The veteran also contends his low back condition is a result 
of the injuries he sustained to his back in the motor vehicle 
accident during service.  Before addressing the merits of his 
underlying claim, however, the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim since the RO previously considered and 
denied this claim in May 2002, and he did not timely appeal 
that earlier decision.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's May 
2002 decision consisted of the veteran's service treatment 
records, other treatment records from Delta Health Works 
dated from February 2001, treatment records from 
Delta Regional Medical Center dated from February 1993 to 
March 1999, treatment records from Delta Heath Center dated 
from April to June 2001, treatment records from Kings 
Daughters Hospital dated from May 2000, as well as personal 
and lay statements.  

The RO denied the claim, based on the evidence then of 
record, as there was no evidence of a disability or chronic 
condition involving the low back or any objective clinical 
indication of arthritis within a year of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Since the veteran did not appeal, that May 
2002 rating decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  



In filing the petition to reopen this claim, the veteran 
contended that his low back condition is attributable to the 
injury he sustained in the motor vehicle accident during 
service.  And a May 2006 private treatment record from his 
chiropractor, H.L.D., in support of the petition to reopen 
the claim, shows the veteran complained of low back pain and 
notes a history of back problems dating back to when he was 
in the military.  X-rays reportedly revealed degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, post-traumatic.  More importantly, this chiropractor 
opined that the veteran's low back condition is "at least 
casually related to the current clinical picture" (meaning 
his lumbar spine condition).  The diagnosis was degenerative 
arthrosis and degenerative disc disease of the lumbar spine 
with mild spinal stenosis arthritis following the VA 
compensation examination in March 2008.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior May 2002 denial - 
namely, the issue of whether the veteran's low back condition 
bears any relationship to his military service, and in 
particular, the injuries sustained in the motor vehicle 
accident.  His service-connection claim for a low back 
condition is therefore reopened.  38 C.F.R. § 3.156(a).  
See also Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Having decided the claim is reopened, the next question is 
whether the Board may conduct a de novo review without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection, and his 
arguments throughout this appeal have been on the merits.  So 
there is no prejudice in conducting a de novo review of his 
claim.

VI.  Whether the Veteran is Entitled to Service Connection 
for a Low Back Disorder

As already alluded to, the veteran claims that he was 
involved in a motor vehicle accident in June 1971, while in 
the military, ultimately resulting in the current low back 
arthrosis/arthritis and degenerative disc disease.  For the 
reasons and bases discussed below, however, the Board finds 
that the preponderance of the evidence is still against this 
claim, so it must remain denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service treatment records show he was involved 
in a car accident in June 1971.  He complained of pain in his 
shoulders and back.  Objective findings noted paralumbar pain 
and spasm.  The examiner diagnosed low back pain.  But the 
report of the veteran's military separation examination in 
July 1973 indicates his spine was normal, so no disability 
associated with that motor vehicle accident.  Thus, in the 
absence of a chronic low back condition in service, these 
records provide evidence against the claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).



If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military, or even for several ensuing years.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
In a May 2006 private treatment record, as mentioned, 
chiropractor H.L.D opined that the veteran's low back 
condition is "at least casually related to the current 
clinical picture" (meaning his lumbar spine condition).  The 
diagnosis was degenerative arthrosis and degenerative disc 
disease of the lumbar spine with mild spinal stenosis 
arthritis following a VA compensation examination in 
March 2008.

SSA records show the veteran received a favorable decision 
for disability benefits in December 2000 with a primary 
diagnosis of disorders of the back and essential 
hypertension.

Since the veteran has a confirmed diagnosis of a low back 
condition, the determinative issue is whether his current low 
back condition is somehow attributable to his military 
service, especially from the back strain he sustained during 
service in June 1971.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

To address this determinative issue of causation, VA 
furnished the veteran a compensation examination in March 
2008 for a medical nexus opinion to determine whether his 
current low back condition is traceable to the back strain he 
sustained during his military service.  The VA examiner 
reviewed the veteran's claims file for the pertinent medical 
and other history, including the veteran's service treatment 
records concerning the motor vehicle accident in 1971.  The 
examiner also noted the veteran had sustained other injuries 
to his back since service, in 1993 and 1999 when a wall fell 
on him and when he slipped and fell.  During the examination, 
he complained of swelling in his low back and tightening with 
bending.  Objective findings indicated that he walked with an 
antalgic gait on the right side.  There was no objective 
evidence of pain in his low back.  X-rays of the lumbosacral 
spine revealed marked degenerative disc disease (DDD) at L4-5 
with degenerative arthrosis.  The diagnosis was degenerative 
arthrosis and DDD of the lumbar spine with mild spinal 
stenosis.

Based, however, on the results of his objective clinical 
evaluation and review of the relevant evidence in the claims 
file, the examiner concluded there was no evidence that the 
veteran's current lumbar spine condition was caused by, a 
result of, or in any way related to the motor vehicle 
accident in 1971.  In discussing the rationale of this 
opinion, this examiner explained that the veteran's condition 
instead is more likely a simple function of the aging 
process, his history of employment in manual labor after 
service, and the two intercurrent injuries after service to 
his back in the 1990s.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and to decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Although the Board may not ignore the opinions of treating 
physicians, the Board is free to discount the probative value 
of these physician's statements so long as the Board provides 
adequate reasons and bases for doing this.  Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Consider also that 
there is no "treating physician rule" requiring the Board to 
give additional evidentiary weight to the opinion of a 
physician who treats the veteran.  See also White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).

In comparison to the private chiropractor H.L.D.'s opinion, 
the March 2008 VA compensation examiner that concluded 
unfavorably reviewed the veteran's claims file for the 
pertinent medical and other history.  See, however, the 
Court's recent holding in Nieves-Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008), indicating review of the 
claims file is not dispositive of the probative value of a 
private medical nexus opinion.  Rather, the focus is not on 
whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  (Emphasis 
added).  Here, though, as part of the reason for concluding 
there was no relationship between the current low back 
condition and the veteran's military service, the VA 
compensation examiner pointed out that the report of the 
veteran's military separation examination (which occurred in 
1973, so some two years after the 1971 accident) did not show 
he had any relevant complaints or objective clinical findings 
referable to his low back.  And the private chiropractor 
H.L.D. did not explain or otherwise account for this absence 
of any relevant low back pathology when the veteran was 
examined in anticipation of being discharged from the 
military.  In the Nieves-Rodriguez decision, the Court 
indicated it is entirely permissible for the Board to 
discount the probative value of a private medical nexus 
opinion where, as here, the opinion neglects to address 
relevant other factors and evidence in the claims file, even 
if review of the claims file is not always required.  As the 
Court further explained, in all cases, it is what an examiner 
learns from the claims file for use in forming the expert 
opinion - and not just the reading of the file - that 
matters.  When the Board uses facts obtained from review of 
the claims file as a basis for crediting one expert opinion 
over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  The particular 
medical information contained in a claims file certainly may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  Accordingly, the 
"recitation of the medical information on which the opinion 
is based can aid the Board's evaluation of the sufficiency of 
the opinion."  

Here, in further discussing the rationale of his opinion, the 
VA compensation examiner explained that the veteran's low 
back condition is more likely a result of the aging process, 
the fact that he had worked in manual labor (since service), 
and that he had sustained two intercurrent back injuries 
since service in 1994 and 1999.  As such, this VA examiner's 
opinion is most persuasive and provides highly probative 
evidence against the veteran's claim, as it not only was 
based on a review of the claims file, but also had a correct 
factual premise (complete history of the claimed disability, 
not just a partial picture of it) and is supported by sound 
rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

In contrast, private chiropractor H.L.D. did not review the 
veteran's claims file, which if he had would have disclosed 
the veteran's two work-related intercurrent back injuries 
sustained after service in December 1993 and January 1999.



So despite the fact that this rather recent VA examination 
confirmed the veteran has a low back condition, the currently 
claimed disability, there is no persuasive medical nexus 
evidence linking this condition to his military service - 
including, in particular, to the complaints and treatment he 
received while in the military following the motor vehicle 
accident.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

So, in conclusion, for these reasons and bases, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back condition.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the Board must deny his appeal.

ORDER

The claim for service connection for a right knee disorder is 
denied.

As there is no new and material evidence, the petitions to 
reopen the claims for service connection for hypertension and 
a left shoulder disorder are denied.

The petition to reopen the claim for service connection for a 
low back disorder is granted, however, the underlying claim 
for service connection for a low back disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


